  Case 8:20-cv-00820-JVS-JPR Document 25 Filed 06/25/20 Page 1 of 1 Page ID #:834

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00820JVS(JPRx)                                                Date     June 25, 2020

 Title             Lezlie J Gunn v Dr Hans-Peter Wild, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE DISMISSAL
                                               FOR LACK OF PROSECUTION


       The Court, on its own motion, hereby ORDERS each party to Show Cause (OSC) in writing
no later than the close of business on June 29, 2020, why this action should not be dismissed for
failure to file the Joint Rule 26f Report and/or sanctions against both plaintiff and defendant’s
counsel for failure to obey Court orders.. As an alternative to a written response, the Court will
consider the filing of one of the following, as an appropriate response to this OSC, on or before the
above date:

    X    Rule 26(f) Report with the attached Exhibit A as required by the Order of May 1, 2020
         or a stipulation continuing the Scheduling Conference.

         All stipulations affecting the progress of the case must be approved by the Court. Local Rule
7-1.

         Scheduling Conference set for June 29, 2020 is continued to July 6, 2020 at 10:00 a.m.




                                                                                                          :        00

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                            Page 1 of 1
